Case 3:19-cv-00353-BJD-PDB Document 54 Filed 01/28/20 Page 1 of 2 PageID 319




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION
                                 CASE NO.: 19-cv-0353-BJD-PDB

ERIC BREINES AND ANDREW
PERRONG, INDIVIDUALLY, and on
behalf of all others similarly situated,
                        Plaintiffs,
v.

PRO CUSTOM SOLAR LLC, D/B/A
MOMENTUM SOLAR,
a New Jersey company

                        Defendant
                                           /

                       NOTICE OF EXTRA-JUDICIAL RESOLUTION

       Defendant, Pro Custom Solar LLC, d/b/a Momentum Solar (“Defendant”), on behalf of

itself and Plaintiffs Eric Breines and Andrew Perrong, individually and on behalf of all others

similarly situated (“Plaintiffs” and together with Defendant, the “Parties”), with Plaintiff’s notice

and permission, hereby notifies the Court that the Parties have reached a tentative extra-judicial

resolution of the Parties’ differences and disputes in the above-captioned matter. A notice of

dismissal will be filed separately. In the meantime, the Parties respectfully request that the Court

vacate all pending deadlines and stay the case.




           80 SW 8 TH STREET, SUITE 1999, MIAMI FL 33130   T: (305) 374 0440   WWW.MARKMIGDAL.COM
Case 3:19-cv-00353-BJD-PDB Document 54 Filed 01/28/20 Page 2 of 2 PageID 320




Dated: January 28, 2020                               Respectfully submitted,

                                                     By: s/ Yaniv Adar
                                                        A. Paul Heeringa (PHV/Trial Counsel)
                                                        MANATT, PHELPS & PHILLIPS LLP
                                                        151 N. Franklin St., Suite 2600
                                                        Chicago, Illinois 60606
                                                        Tel: (312) 529-6300
                                                        pheeringa@manatt.com

                                                         Josh Migdal (FBN 19136)
                                                         Yaniv Adar (FBN 63804)
                                                         MARK MIGDAL & HAYDEN
                                                         80 S.W. 8th Street, Suite 1999
                                                         Miami, Florida 33130
                                                         Tel: (305) 374-0440
                                                         josh@markmigdal.com
                                                         yaniv@markmigdal.com
                                                         eservice@markmigdal.com

                                                         Counsel for Defendant




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on the 28th day of January 2020, I electronically filed the

foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

document is being served this day on all counsel of record, either via transmission of Notices of

Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

parties who are not authorized to receive electronically Notices of Electronic Filing.


                                                     By: s/ Yaniv Adar
                                                            Yaniv Adar, Esq.




                                                 2
